Beck, P. J.,
dissenting. The land sold in this case is thus described in the bond for title: “all the-following described land, to wit: 454.25 acres o'f lot No. 436 and IS.25 acres of lot 435, all in the 12th land district of Brooks County, Georgia, being bound on the north by the Quitman and Grooverville public road, east by lands of Tom Harrell and B. R. Strickland, south by original lot line of lot No. 436, and west by. J. R. Richardson. A plat of said land, made by Zeno Hutchinson, county surveyor, on’August 14, 1919, will be attached to the deed when same is executed by obligors to obligee. The above-described land is known as the Dekle place, and is the place where H. E. Dekle resided for years.”
In my opinion the sale of the land was by the tract. Strong emphasis as laid in the opinion of the majority upon the fact that the number of acres sold is stated before the description by boundaries is given. The relative positions of the different elements of the description may sometimes be significant, but can not be controlling unless there is something else in the case to give then! that importance. The contract as set forth in the bond for title is to convey “all the following described land, to wit: 454.25 acres,” etc. The meaning of that is that the obligor binds himself to convey a tract of land containing 454 and a fraction acres. The boundaries of the lot on four sides are given, and then following that is a statement that a plat of the land, made by a certain surveyor, will be attached, etc.; and then the land is further described as the land which “is known as the Dekle place, and is the place where H. E. Dekle resided for years.” Where the name of the tract of land sold is stated, it being capable of identification as the place on which a certain person lived, and the boundaries on the north, east, south, and west are also given, I do not think that the mere fact that this was preceded by the statement of the number of acres contained shows, as a matter of law, that the place was sold by the acre. The fact that the number of acres, down to a fraction of an acre, is stated, is pointed out by the writer of the *398majority, opinion as a significant fact tending to show that the land was sold by the acre; bnt I call attention to the fact that there is no statement that the land is sold for so many dollars or so many dollars and cents per acre, as was frequently done in cases where the sale was held to be by the acre. Let it be remembered that the contract does not begin with the statement that the vendor sells so many acres of land, but begins with the statement that he sells certain “ described land, to wit: 454.25 acres of lot 436,” etc. If any deduction can be made from the mere arrangement of the words and terms of the description, then the statement of the number of acres must be regarded here, in view of all the other terms, as a part of the description. The words contained in' the quotation last made mean substantially this: Lands which, described by acres, are as follows: 454.25 acres of lot No. 436, etc. Described by boundaries, it is described as follows: on the north by a named public road, on the east by lands of A, on the west by lands of B, south by original lot line of lot 436. Further, it is described by a plat made by a certain surveyor. Fourth, it is described as a tract of land known as the Dekle place. Three of these different descriptions are the descriptions of a tract of land; one of the descriptions relied on is the statement of the number of acres contained. I do not think that one element of the description of the land sold can be selected and held to be dominant and controlling. The entire description should be considered; and giving it due consideration, I am of the opinion that the sale oE the land described was by the tract.